IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            May 7, 2008

                                     No. 07-41218                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MICK J DUBEA

                                                  Plaintiff - Appellee
v.

JOHN C SIMPSON

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                     for the Eastern District of Texas, Lufkin


Before JOLLY, DENNIS, and PRADO, Circuit Judges..
PER CURIAM:*
       John C. Simpson appeals the district court’s order denying Simpson’s
motion to dismiss for lack of personal jurisdiction. Simpson maintains that this
court has jurisdiction to review the order under 28 U.S.C. § 1291 and the
collateral order doctrine. An order denying a motion to dismiss for lack of
personal jurisdiction is not appealable under the collateral order doctrine,
because it is reviewable on appeal from a final judgment. See Lauro Lines S.R.L.
v. Chasser, 490 U.S. 495, 499-507 (1989); Van Cauwenberghe v. Biard, 486 U.S.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-41218

517, 526-27 (1988); see also Byrd v. Corporacion Forestal y Industrial de
Olancho, S.A., 182 F.3d 380, 381 n.1 (5th Cir. 1999).
      Simpson’s contemporaneously-filed petition for a writ of mandamus is
DENIED. Because the district court’s order is reviewable on appeal from a final
judgment, Simpson cannot show that he has “no other adequate means to attain
the relief he desires,” which is one of the prerequisites for mandamus relief. See
In re United States, 397 F.3d 274, 282 (5th Cir. 2005).
      Because we lack jurisdiction to review the order denying Simpson’s motion
to dismiss for lack of personal jurisdiction, the appeal is
                                                                   DISMISSED.




                                        2